Exhibit 10.12

Navient Corporation 2014 Omnibus Incentive Plan

Bonus Restricted Stock Unit Term Sheet

Management Incentive Plan Award

SLM Corporation (“Predecessor SLM”) established the SLM Corporation 2012 Omnibus
Incentive Plan (the “SLM Plan”).

In connection with the separation (the “Separation”) of the publicly-traded bank
holding company pursuant to that certain Separation and Distribution Agreement
(the “Separation Agreement”) by and among Predecessor SLM, New BLC Corporation,
which entity was renamed as of April 29, 2014 as SLM Corporation (“SLM BankCo”),
and Navient Corporation (“NewCo”), SLM BankCo has assumed the SLM Plan.

In connection with the Separation, then outstanding grants under the SLM Plan
are required by the terms of the Separation Agreement to be modified and/or
canceled and modified and/or new awards granted in respect of the outstanding
awards, such grants to be under the Navient Corporation 2014 Omnibus Incentive
Plan (the “NewCo Plan”).

            (the “Grantee”) was granted on February 4, 2014 (the “Original Grant
Date”) Bonus Restricted Stock Units (“Bonus RSUs”) under the SLM Plan (the
“Original Grant”).

The Original Grant is hereby canceled.

The Compensation and Personnel Committee of the Board of Directors of NewCo (the
“Committee”) hereby grants to Grantee Bonus RSUs (the “Substitute Grant”) under
the NewCo Plan with terms and conditions set out below.

Pursuant to the terms and conditions of the NewCo Plan, the Committee hereby
grants to the Grantee on April 30, 2014 (the “Grant Date”) an award (the
“Award”) of             Bonus RSUs, which represent the right to acquire shares
of common stock of NewCo (the “Corporation”) subject to the following terms and
conditions (this “Agreement”):

 

  1. Restrictions on Transfer. The Award is fully vested at grant, but subject
to transfer restrictions (“Transfer Restrictions”), with such restrictions to
lapse ratably over two years in one-half increments on February 4th in each of
2015 and 2016 and upon such lapsing the subject portion of the Award shall be
settled in shares of the Corporation’s common stock.

 

  2. Employment Termination; Death; Disability. If not previously lapsed, the
Transfer Restrictions will remain, and the Award will be converted into shares
of common stock on the original terms and dates set forth above in the event
that (i) the Grantee’s employment is terminated by the Corporation or
Predecessor SLM (or its subsidiaries) for any reason other than for Misconduct
(as defined below) or (ii) the Grantee voluntarily ceases to be an employee of
the Corporation or Predecessor SLM (or its subsidiaries) for any reason. For
purposes of this Agreement, “Misconduct” is defined as an act of embezzlement,
fraud, dishonesty, nonpayment of any obligation owed to the Corporation or
Predecessor SLM, breach of fiduciary duty or deliberate disregard of Corporation
or Predecessor

 

1



--------------------------------------------------------------------------------

Exhibit 10.12

 

  SLM rules; an unauthorized disclosure of any Corporation or Predecessor SLM
trade secret or confidential information; any conduct constituting unfair
competition; inducing any customer of the Corporation or Predecessor SLM to
breach a contract with the Corporation or Predecessor SLM or any principal for
whom the Corporation or Predecessor SLM acts as agent to terminate such agency
relationship; or engaging in any other act or conduct proscribed by the senior
human resources officer as Misconduct.

If not previously lapsed, the Transfer Restrictions will lapse and the Award
will be settled in shares of the Corporation’s common stock, upon death or
Disability (provided that such Disability qualifies as a “disability” within the
meaning of Treasury Regulation Section 1.409A-3(i)(4)). For purposes of this
Agreement, “Disability” has the meaning set forth in the SLM Long Term
Disability Plan in effect immediately prior to the Distribution Date (as defined
in the Separation Agreement).

The Award shall be forfeited upon termination of employment due to Misconduct.

Notwithstanding anything stated herein, the NewCo Plan or in the Navient
Corporation Change in Control Severance Plan for Senior Officers, this Award
shall not be subject to the terms set forth in the Navient Corporation Change in
Control Severance Plan for Senior Officers.

Grantee’s being an employee of the Corporation from and after the Grant Date
shall not be treated as a termination of employment upon the Separation under
the Original Grant and the Separation shall not be treated as a Change in
Control under the SLM Plan or the NewCo Plan.

 

  3. Taxes; Dividends. The Grantee of the Award shall make such arrangements as
may reasonably be required by the Corporation, including transferring a
sufficient number of shares of the Corporation’s stock, to satisfy the income
and employment tax withholding requirements that accrue upon the Award becoming
vested or, if applicable, settled in shares of the Corporation’s common stock
(by approving this Agreement, the Committee hereby approves the transfer of such
shares to the Corporation for purposes of SEC Rule 16b-3). Dividends declared on
vested Awards subject to transfer restrictions will not be paid currently.
Instead, amounts equal to such dividends will be credited to an account
established on behalf of the Grantee and such amounts will be deemed to be
invested in additional shares of the Corporation’s common stock (“Dividend
Equivalents”). Such Dividend Equivalents will be subject to the same schedule
regarding the lapsing of transfer restrictions to which the Award is subject.
Upon such lapsing of any portion of the Award, the amount of Dividend
Equivalents allocable to such Award and any Dividend Equivalents earned under
the Original Grant allocable to this Award (and any fractional share amount)
will also be converted into shares of the Corporation’s common stock (provided
that any fractional share amount shall be paid in cash).

 

2



--------------------------------------------------------------------------------

Exhibit 10.12

 

  4. Section 409A. For purposes of section 409A of the Internal Revenue Code,
the regulations and other guidance thereunder and any state law of similar
effect (collectively “Section 409A”), each payment and benefit payable under
this Agreement is hereby designated as a separate payment. The parties intend
that all Bonus RSUs provided under this Agreement and shares issuable hereunder
comply with the requirements of Section 409A so that none of the payments or
benefits will be subject to the adverse tax penalties imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply.
Notwithstanding anything in the NewCo Plan or this Agreement to the contrary, if
the vesting of the balance, or some lesser portion of the balance, of the Bonus
RSUs is to be accelerated in connection with the Grantee’s termination of
service, such accelerated Bonus RSUs will not be settled by virtue of such
acceleration until and unless the Grantee has a “separation from service” within
the meaning of Section Treasury Regulation 1.409A-1(h), as determined by the
Corporation, in its sole discretion. Further, and notwithstanding anything in
the NewCo Plan or this Agreement to the contrary, if (x) any of the Bonus RSUs
to be provided in connection with the Grantee’s separation from service do not
qualify for any reason to be exempt from Section 409A, (y) the Grantee is, at
the time of such separation from service, a “specified employee” (as defined in
Treasury Regulation Section 1.409A-1(i)) and (z) the settlement of such Bonus
RSUs would result in the imposition of additional tax under Section 409A if such
settlement occurs on or within the six (6) month period following the Grantee’s
separation from service, then, to the extent necessary to avoid the imposition
of such additional taxation, the settlement of any such Bonus RSUs during such
six (6) month period will accrue and will not be settled until the date six
(6) months and one (1) day following the date of the Grantee’s separation from
service and on such date (or, if earlier, the date of the Grantee’s death), such
Bonus RSUs will be settled.

 

  5. Clawback Provision. Notwithstanding anything to the contrary herein, if the
Board of Directors of the Corporation (the “Board”), or an appropriate committee
thereof, determines that, any material misstatement of financial results or a
performance metric criteria of the Corporation or Predecessor SLM has occurred
as a result of the Grantee’s conduct or the Grantee has committed a material
violation of corporate policy of the Corporation or Predecessor SLM or has
committed fraud or Misconduct with respect to the Corporation or Predecessor
SLM, then the Board or committee shall consider all factors, with particular
scrutiny when one of the top 20 members of management are involved, and the
Board or such committee, may in its sole discretion require reimbursement of any
compensation resulting from the vesting, exercise or settlement of Options
and/or Restricted Stock/RSUs/Bonus RSUs and the cancellation of any outstanding
Options and/or Restricted Stock/RSUs/Bonus RSUs from the Grantee (whether or not
such individual is currently employed by the Corporation (or its subsidiaries))
during the three-year period following the date the Board first learns of the
violation, fraud or Misconduct.

 

3



--------------------------------------------------------------------------------

Exhibit 10.12

 

  6. Securities Law Compliance. The Corporation may impose such restrictions,
conditions or limitations as it determines appropriate as to the timing and
manner of any transfer or sale by the Grantee of any shares of Common Stock,
including without limitation (a) restrictions under an insider trading policy
and (b) restrictions that may be necessary in the absence of an effective
registration statement under the Securities Act of 1933, as amended, covering
the shares of the Corporation’s common stock. The sale of the shares must also
comply with other applicable laws and regulations governing the sale of such
shares.

 

  7. Data Privacy. As an essential term of this award, the Grantee consents to
the collection, use and transfer, in electronic or other form, of personal data
as described herein for the exclusive purpose of implementing, administering and
managing Grantee’s participation in the NewCo Plan. By accepting this award, the
Grantee acknowledges that the Corporation holds certain personal information
about the Grantee, including, but not limited to, name, home address and
telephone number, date of birth, social security number or other identification
number, salary, tax rates and amounts, nationality, job title, any shares of
stock held in the Corporation, details of all options or any other entitlement
to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding, for the purpose of implementing, administering and managing the
NewCo Plan (“Data”). Grantee acknowledges that Data may be transferred to any
third parties assisting in the implementation, administration and management of
the NewCo Plan, that these recipients may be located in jurisdictions that may
have different data privacy laws and protections, and Grantee authorizes the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing the
NewCo Plan, including any requisite transfer of such Data as may be required to
a broker or other third party with whom the Grantee or the Corporation may elect
to deposit any shares of the Corporation’s common stock. Grantee acknowledges
that Data may be held to implement, administer and manage the Grantee’s
participation in the NewCo Plan as determined by the Corporation, and that
Grantee may request additional information about the storage and processing of
Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, provided however, that refusing or
withdrawing Grantee’s consent may adversely affect Grantee’s ability to
participate in the NewCo Plan.

 

  8. Electronic Delivery. The Corporation may, in its sole discretion, decide to
deliver any documents related to any awards granted under the NewCo Plan by
electronic means or to request Grantee’s consent to participate in the NewCo
Plan by electronic means. Grantee hereby consents to receive such documents by
electronic delivery and, if requested, to agree to participate in the NewCo Plan
through an on-line or electronic system established and maintained by the
Corporation or another third party designated by the Corporation, and such
consent shall remain in effect throughout Grantee’s term of service with the
Corporation (or its subsidiaries) and thereafter until withdrawn in writing by
Grantee.

 

4



--------------------------------------------------------------------------------

Exhibit 10.12

 

  9. Board Interpretation. The Grantee hereby agrees to accept as binding,
conclusive, and final all decisions and interpretations of the Board and, where
applicable, the Committee concerning any questions arising under this Agreement
or the NewCo Plan.

 

  10. No Right to Continued Employment. Nothing in the NewCo Plan, in this
Agreement or any other instrument executed pursuant thereto or hereto shall
confer upon the Grantee any right to continued employment with the Corporation
or any of its subsidiaries or affiliates.

 

  11. Amendments for Accounting Charges. The Committee reserves the right to
unilaterally amend this Agreement to reflect any changes in applicable law or
financial accounting standards.

 

  12. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to
principles of conflicts of law.

 

  13. Notices. All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be deemed to have been duly given
if personally delivered, telefaxed or telecopied to, or, if mailed, when
received by, the other party at the following addresses:

If to the Corporation to:

Navient Corporation

Attn: Human Resources, Equity Plan Administration

300 Continental Drive

Newark, DE 19713

If to the Grantee, to (i) the last address maintained in the Corporation’s Human
Resources files for the Grantee or (ii) the Grantee’s mail delivery code or
place of work at the Corporation (or its subsidiaries).

 

  14. Plan Controls; Entire Agreement; Capitalized Terms. In the event of any
conflict between the provisions of this Agreement and the provisions of the
NewCo Plan, the terms of the NewCo Plan control, except as expressly stated
otherwise herein. This Agreement and the NewCo Plan together set forth the
entire agreement and understanding between the parties as to the subject matter
hereof and supersede all prior oral and written and all contemporaneous or
subsequent oral discussions, agreements and understandings of any kind or
nature. Capitalized terms not defined herein shall have the meanings as
described in the NewCo Plan.

 

  15.

Miscellaneous. In the event that any provision of this Agreement is declared to
be illegal, invalid or otherwise unenforceable by a court of competent
jurisdiction, such provision shall be reformed, if possible, to the extent
necessary to render it legal, valid and enforceable, or otherwise deleted, and
the remainder of this Agreement shall not be affected except to the extent
necessary to reform or delete

 

5



--------------------------------------------------------------------------------

Exhibit 10.12

 

  such illegal, invalid or unenforceable provision. The headings in this
Agreement are solely for convenience of reference, and shall not constitute a
part of this Agreement, nor shall they affect its meaning, construction or
effect. The Grantee shall cooperate and take such actions as may be reasonably
requested by the Corporation in order to carry out the provisions and purposes
of the Agreement. The Grantee is responsible for complying with all laws
applicable to Grantee, including federal and state securities reporting laws.

Grantee is deemed to accept this Award of Bonus RSUs under this Agreement and to
agree that such Award is subject to the terms and conditions set forth in this
Agreement and the NewCo Plan unless Grantee provides the Corporation written
notification of Grantee’s rejection of this Award of Bonus RSUs not later than
30 days after Grantee’s receipt of notice of the posting of this Agreement
on-line or through electronic means (in which case such Award will be forfeited
and Grantee shall have no further right or interest therein as of such date).

 

6